ICJ_054_ICAOCouncil_IND_PAK_1971-12-03_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

APPEL CONCERNANT LA COMPETENCE
DU CONSEIL DE L’OACI

(INDE c. PAKISTAN)

ORDONNANCE DU 3 DECEMBRE 1971

1971

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPEAL RELATING TO THE JURISDICTION
OF THE ICAO COUNCIL

(INDIA v. PAKISTAN)

ORDER OF 3 DECEMBER 1971
Mode officiel de citation:

Appel concernant la compétence du Conseil de ’ OACI, ordonnance du
3 décembre 1971, C.I.T. Recueil 1971, p. 350.

Official citation:

Appeal Relating to the Jurisdiction of the ICAO Council, Order of 3
December 1971, I.C.J. Reports 1971, p. 350.

 

Sales mmber 358

 

 

 
350

INTERNATIONAL COURT OF JUSTICE

YEAR 1971

3 December 1971

APPEAL RELATING TO THE JURISDICTION
OF THE ICAO COUNCIL

(INDIA y. PAKISTAN)

ORDER

The Vice-President of the International Court of Justice, Acting
President under Article 13 of the Rules of Court,

Having regard to Article 48 of the Statute of the Court and to Ar-
ticle 37 of the Rules of Court,

Having regard to the Order of 16 September 1971 fixing 16 December
1971 as the time-limit for the filing of the Memorial of the Government
of India,

Whereas, on 3 December 1971 at a meeting attended by the Agents
of both Parties, the Agent for the Government of India requested, for
practical reasons, that the time-limit for the filing of the Memorial be
extended to 22 December 1971;

Whereas no objection was raised by the Agent for the Government of
Pakistan;

Extends to 22 December 1971 the time-limit for the filing of the
Memorial of the Government of India;
Reserves the subsequent procedure for further decision.

1971
3 December
General List
No. 54
ICAO COUNCIL (ORDER 3 XII 71) 351

Done in French and in English, the French text being authoritative,
at the Peace Palace, The Hague, this third day of December, one thou-
sand nine hundred and seventy-one, in three copies, one of which will be
placed in the Archives of the Court and the others transmitted to the
Government of India and the Government of Pakistan, respectively.

(Signed) F. AMMOUN,
Vice-President.

(Signed) S. AQUARONE,
Registrar.
